Citation Nr: 1634755	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  16-36 292	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 23, 1966, decision of the Board of Veterans Appeals (Board), which denied service connection for a psychiatric disorder.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a psychiatric disorder, entitlement to service connection for a lung disability, entitlement to an initial evaluation in excess of 10 percent for right upper extremity weakness due to mitochondrial myopathy, entitlement to an initial evaluation in excess of 10 percent for left upper extremity mitochondrial myopathy, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from October 1950 to May 1951.

This matter comes before the Board as an original motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on June 23, 1966.


FINDING OF FACT

The June 23, 1966, Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the June 23, 1966, Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that the CUE claim is not subject to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.)  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

II.  Motion for Revision of the June 23, 1966, Board decision

In June 23, 1966, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not file a motion for reconsideration.  Decisions of the Board are final, with the exception that claims involving insurance contracts are subject to court review.  (38 U.S.C. 211(a), 784, 4004(a)).  Reconsideration by the Board may be accorded under Rule 48 (§ 19.148).  38 C.F.R. § 19.104 (1966).  Therefore, the June 23, 1966, decision is final.

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra. 

38 C.F.R. § 20.1403 codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as: (1) It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  (2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  (3) It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation. 

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The Veteran's representative argues that the June 23, 1966, denial of service connection for psychiatric disorder is the product of CUE.  The representative argues two theories.

First, the representative argues that as the Veteran was not noted to have any psychiatric disorder upon examination at entrance to service, the presumption of soundness attaches, and that the Board committed CUE in finding that there was clear and unmistakable evidence that the Veteran's condition existed prior to service.  The Veteran's representative points to 38 C.F.R. § 3.304(b) and argues that the Board's June 1966 finding represented a misinterpretation and misapplication of the law.  It is argued that neither the evidence discussed by the Board nor the evidence contained in the record suggested or confirmed that the Veteran had been diagnosed with a psychiatric disability prior to his military service.  It is further argued that in the absence of any objective evidence of a preexisting psychiatric disorder, it was clearly and unmistakably erroneous for the Board to conclude that the psychiatric disorder clearly and unmistakable existed prior to service.  The representative identifies 38 C.F.R. § 3.303(c) with regard to lifelong patterns of action or behavior and symptomology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  However, the representative, citing to subsequently issued case law, identifies that a bare medical conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  The representative argues, therefore, that the psychiatric evaluation in service is not sufficient to rebut the presumption of soundness, leaving only the Veteran's statements.  The Veteran's representative argues that consideration of these statements is barred under 38 C.F.R. § 3.304(b)(3) which precludes the reliance on signed statements of Veteran relating to the origin or incurrence of any disease or injury made in service if against the Veteran's own interest.

The Board acknowledges that the Veteran was not noted to have any psychiatric disorder upon examination at entrance to active service.  However, there is no clear and unmistakable error in the Board's June 1966 finding that there was clear and unmistakable evidence of a preexisting psychiatric disorder.  As noted by the Board in June 1966, the Veteran was treated for complaints of gastrointestinal pain, constipation, and blackout spells in service as early as October 1950, and was treated as an inpatient.  The Veteran was noted to report in service that he began having fainting spells at age 10 and that they had recurred with varying frequency at times of stress or emotional upset.  The Veteran was ultimately diagnosed with immaturity with symptomatic habit reaction, fainting, and psychogenic gastrointestinal reaction, vomiting.  The Board noted that the examiner suggested discharge but that the Veteran was returned to duty.  The Board further noted that the Veteran continued to have complaints such as blackout spells and was again diagnosed with immaturity with symptomatic habit reaction.  The Veteran was ultimately discharged for unsuitability.  Examination at separation was reported by the Board to note the history of hospitalization for immaturity with symptomatic habit reaction and psychogenic gastrointestinal reaction.  

After separation from service the Veteran applied for treatment but was found to be ineligible.  

In May 1951 the Veteran applied for hospitalization.  On the medical certificate the evaluator noted that the Veteran was discharged from an army hospital two days prior because of psychoneurosis manifest by headaches since the age of 10.  He was discharged after two weeks of hospitalization.  Hospitalization was not indicated at that time.  

The Veteran applied for treatment following examination or hospitalization at Bellevue Hospital in 1962.  He was diagnosed with schizophrenic reaction.  

The Board notes that 38 C.F.R. § 3.304(b)(2) states:

History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  

Although the record does not reveal that the Veteran had treatment records for his psychiatric symptoms prior to service, review of the regulation does not reveal an indication that objective medical evidence is required.  Rather, the regulation indicates that lay evidence is to be considered and that all evidence prior to, during, and after service is to be considered.  Here, the Veteran, via his lay statements to providers in service, identified the same symptoms existing from the age of 10.  The in-service providers determined, based upon treatment of the Veteran, and consideration of his lay statements, that the diagnosed disability preexisted service.  As such, the Board does not find that the statements by the providers are bare medical conclusions without factual predicate.  

With regard to the argument that the Veteran's lay statements are precluded from consideration, the record does not reveal that they are signed statements relating to the origin or incurrence of any disease or injury made in service.  The statements were records of the Veteran's reports to a treatment provider for the purposes of medical evaluation.  They do not represent signed statements against the Veteran's interest.  

The Veteran's second argument is that the Board erred in finding that the pre-existing psychiatric disability was not aggravated in service.  The Veteran's representative argues that the service records, in containing only statements from the Veteran regarding his pre-service symptomology did not contain references to the frequency, duration, or severity of the pre-service symptoms as compared to the service records showing symptoms of severity that required hospitalization on at least one occasion and frequent attention from medical professionals.  The Veteran's representative further notes that the Veteran indicated in his notice of disagreement in August 1965 that he never had need of psychiatric care until he went into the army and, therefore, his condition was aggravated.  

In June 1966 the Board noted that the manifestations in service were a continuation of those which existed prior to entrance upon active duty.  The record did not show there was any change in nature or degree of the preexisting psychiatric disorder which was diagnosed as due to immaturity with symptomatic habit reaction and psychogenic gastrointestinal reaction.  

Although the Veteran argues that there is no consideration of frequency and severity noted in the service records, review of the record reveals that in October 1950 the Veteran was noted to report that he had always been quite sensitive and on numerous occasions had vomited or fainted when subject to minor stress.  He reported that the abdominal discomfort had been a chronic complaint for many years.  

The Board notes that at a hearing in November 1965 the Veteran reported that he suffered a nervous, mental, emotional collapse in service.  The Veteran reported that he had some difficulty prior to service but nothing like after he had gone into the service.  The Veteran contended that there were more stressing things in the army that brought about more symptoms.

Under the law extant in 1966, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 310.  The applicable statute, 38 U.S.C.A. § 311 (now 38 U.S.C.A. § 1111 ), was implemented by 38 C.F.R. § 3.304(b) (1966), which provided that: 

[The Veteran] will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  

However, the Patrick Court did not overturn its decision in Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), in which it was determined that the new interpretation of 38 C.F.R. § 3.304(b) pertaining to the presumption of soundness can only retroactively affect a decision still open on direct review, not decisions that are final, and that the new interpretation did not constitute a basis for a claim of CUE in a prior final decision that applied the later-invalidated regulation.  Id.  The Board notes that the provisions of 38 U.S.C.A. § 3.304(b) omitted the requirement of clear and unmistakable evidence for aggravation of an injury as compared to 38 U.S.C. § 311 and while these provisions were in conflict, the regulation was not invalid until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  In this regard, the Patrick Court noted that, in Jordan, the question was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99.  In contrast, the claim involved in Patrick did not involve the application of section 3.304, but was instead based directly on section 1111.

As such, a finding by the Board in June 1966 of whether the Veteran's preexisting psychiatric disorder was not aggravated by service did not require clear and unmistakable evidence.

In addition, at the time of the May 1965 Regional Office rating decision from which the appeal was taken and decided in the June 1966 Board decision, the rating board was permitted to rely on its own medical judgment to support its conclusions in weighing the service and post service clinical evidence.  It was not until 1991 that a VA rating board was precluded from substituting its own medical judgment for that of a medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A physician medical member of the rating board participated in the May 1965 rating decision, and signed the determination, affirming his or her agreement with the finding that the psychiatric condition preexisted service and was not aggravated by service.  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd Macklem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  As such, the opinion of the medical member of the rating board was considered when the regional office denial was rendered.

Thus, in June 1966 the Board considered the evidence of record, including the Veteran's lay statements, the service treatment records, and post service treatment records, and found that the Veteran's psychiatric disorder clearly and unmistakably preexisted service and that it was not aggravated by the Veteran's service.  As discussed above, these findings are supported by the evidence of record.  As such, the Veteran in essence raises a disagreement as to how the facts were weighed or evaluated.

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the Board in June 1966, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the June 1966 Board decision and the determination is final.


ORDER

Revision on the basis of CUE in the June 23, 1966, Board decision is denied.




                       ____________________________________________
	M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



